DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Communication in response to the Response filed on January 22, 2021, for Application, title: “System And Method For Financial Transactions”.

Status of the Claims
Claims 1-21 were pending.  By the 01/22/2021 Response, no claim is amended, claims 1-3 and 21 are cancelled, and no new claim is added.  Accordingly, claims 4-20 remain pending in the application and have been examined.

Priority
This application was filed on 12/28/2018 and claims the benefit of US Provisional Application No. 62/646,640 filed on 03/22/2018.

Claim Rejections - 35 USC § 101
In view of the 01/22/2021 Response, the rejection is withdrawn.

Allowable Subject Matter
Claims 4-20 are pending.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts, Black (US PUB. No. 2017/0308883 A1) and Browne et al.  (US PUB. No. 2014/0019336 A1), do not teach or render obvious the method of operating a financial transaction computing system comprising:
receiving, with a remote services module, a first input from a computing device possessed by a user, the remote services module physically remote from the computing device, the first input defining a pre-staged financial transaction and at least including details of an account associated with the user and an amount to be withdrawn from the account;
transmitting, with the remote services module, over a private network, the first input to a financial institution core having a first memory, the first memory storing a ledger of the account and prior transactions associated with the account;
determining, with the financial institution core, that the pre-staged financial transaction is approved;
generating, with a queuing services module after said determining, a token corresponding to the first input;
transmitting, with the queuing services module, over a second network distinct from the private network, at least the amount to be withdrawn of the first input and the token, to a prestaging module having a second memory and physically remote from the queuing services module;
storing, with the pre-staging module, in the second memory, the at least the amount to be withdrawn of the first input and the token;
transmitting, with the remote services module, the token outside of the private network;

retrieving, with the pre-staging module, the at least the amount to be withdrawn of the first input from the second memory in response to receiving the token;
transmitting, with the pre-staging module, over the cellular network, the at least the amount to be withdrawn of the first input to the ATM; and
dispensing, with an advanced function dispenser of the ATM, currency in the amount to be withdrawn from the account in response to said transmitting the at least the amount to be withdrawn by the pre-staging module.
 An updated search did not identify any reference(s) that would disclose the claimed invention, or could be reasonable to combine with the Black and Browne references.  For this reason, independent claim 1 is allowed over the prior arts.  Dependent claims 5-20 are also allowed because of their dependency on the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-17 (renumbered from claims 4-20) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697